Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Applicant’s response filed 09/30/2021 in reply to the Office action of 04/01/2021 has been entered. The terminal disclaimer is approved and entered.  The terminal disclaimer obviates the obviousness double patenting rejection. The 112(a) regarding written description  and the 103 rejections have been withdrawn in view of Applicant’s arguments and/or upon further consideration.
Claims 1-18 are pending and are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method of maintaining cereal pollen moisture content of from about 40% to about 58% by subjecting freshly collected cereal pollen with field conditioning treatment comprising a relative humidity ranging from about 50% to about 100%; a temperature ranging from about -10oC to about 10oC, air pressure ranging from about 15kPa to about 150kPa; and then dehydrating the pollen to achieve pollen moisture content of from 40% to 58%; wherein the temperature and the relative humidity are adjustable to maintain the pollen moisture content at about 40% to about 58%. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662